Order entered April 22, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01445-CV

                               GARY GILLIAM, Appellant

                                             V.

                           POETRY LANDING, LLC, Appellee

                        On Appeal from the County Court at Law
                               Rockwall County, Texas
                           Trial Court Cause No. CI18-0024

                                         ORDER
       Based on the Court’s opinion of this date, we DENY as moot appellee’s January 31, 2019

motion to dismiss.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE